Citation Nr: 9927638	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-35 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a temporary total rating, in accordance with 
38 C.F.R. § 4.29 (1998), based on hospitalization from 
February 1 to March 24, 1993.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel

INTRODUCTION

The appellant had active honorable miliary service from July 
1966 to July 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a July 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, that denied a temporary 
total rating for hospitalization from February 1 to March 24, 
1993 and a December 1995 rating decision that denied an 
increased evaluation for post-traumatic stress disorder 
(PTSD).

In February 1998, the Board remanded the issue of entitlement 
to an increased rating for PTSD to the RO and denied the 
appellant's claim for a temporary total rating, in accordance 
with 38 C.F.R. § 4.29 (1998), based on hospitalization from 
February 1 to March 24, 1993.  The Board denied the claim for 
a temporary total rating because it found that the primary 
focus of the veteran's care during that time was organic 
brain disorder and schizophrenia, and not service-connected 
PTSD.  The appellant appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (known as the U.S. 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter referred to as "the court").  In an Order, in 
April 1999, that vacated the Board's decision and remanded 
the matter for further proceedings, the court noted that the 
Secretary conceded that the "true-cause-of-
admission"/"primary-focus" analysis was erroneous and 
moved for remand for readjudication under the proper § 4.29 
standard that requires only that a service-connected 
condition be treated for the required amount of time during 
hospitalization.  A copy of the court's Order in this matter 
has been placed in the claims file.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claim was obtained by the 
RO.

2. The appellant is service-connected for PTSD, effective 
from February 1992.

3. The appellant's hospitalization for a period in excess of 
21 days, from February 1 to March 24, 1993, involved 
treatment for an organic brain disorder, chronic paranoid 
schizophrenia and his service-connected PTSD.


CONCLUSION OF LAW

The requirements for a temporary total rating based on 
hospitalization from February 1 to March 24, 1993 have been 
met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.29 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim for a temporary total disability rating 
for a period of VA hospitalization, from February 1 to March 
24, 1993, is plausible and capable of substantiation and, 
thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained regarding the appellant's claim and that no 
further assistance to him with respect to this claim is 
required to comply with 38 U.S.C.A. § 5107(a).

The Board notes that after the RO forwarded the appellant's 
case to the Board, an October 1998 statement from his 
treating VA doctor was associated with the claims folder.  
Although, in light of the decision as set forth below, the 
Board has determined that this evidence need not be referred 
to the RO for issuance of a supplemental statement of the 
case, the appellant has not been prejudiced by the Board's 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See also 38 C.F.R. § 20.1304(b) (1998) (Any 
pertinent evidence accepted by the Board must be referred to 
the RO for issuance of a supplemental statement of the case 
unless this procedural right is waived by the appellant or 
unless the Board determines that the benefit to which the 
evidence relates may be allowed on appeal without such 
referral.)  

The pertinent regulations require that "a service-connected 
disability has required hospital treatment in a Department of 
Veterans Affairs . . . hospital for a period in excess of 21 
days" in order for an award of a temporary total disability 
rating.  38 C.F.R. § 4.29.  The regulations also allow for a 
temporary total disability rating where hospital admission 
was for a disability not connected with service "if during 
such hospitalization, hospital treatment for a service-
connected disability is instituted and continued for a period 
in excess of 21 days."  38 C.F.R. § 4.29(b).

Service connection for PTSD was established in a November 
1992 rating decision, effective from February 1992.

VA hospitalized the veteran from February 1 to March 24, 1993 
and the discharge summary originally received by the RO 
reflects Axis I diagnoses of schizophrenia, chronic paranoid 
type and "x" organic brain disorder.  VA progress notes for 
this period of hospitalization document multiple references 
to Vietnam, PTSD and combat experience.

Apparently in September 1993, the RO received an amended VA 
hospital discharge summary for the appellant's February to 
March 1993 hospitalization.  The Axis I diagnoses include 
schizophrenia, chronic paranoid type, Organic Brain Disorder 
and PTSD.  As with the original discharge summary, the 
section on the discharge form entitled "Pertinent Clinical 
Diagnoses Noted But Not Treated" does not contain an entry.

At his December 1993 personal hearing at the RO, the 
appellant testified that his hospitalization was precipitated 
by a flashback that nearly caused him to injure his grandson.  
He said his flashbacks caused rage and uncontrollable anger 
and he experienced auditory hallucinations.  The appellant 
said it had been a long time since his schizophrenia had 
caused problems, he was compliant about taking prescribed 
medications and his PTSD and schizophrenia affected him 
differently.

In a May 1994 statement in response to the RO's request for 
clarification of diagnoses made after the appellant's 1993 
hospitalization, the appellant's treating VA doctor said the 
final diagnoses for the February 1 to March 24, 1993 
hospitalization were (a) schizoaffective disorder; (b) 
organic mood disorder; and (c) PTSD.  In the doctor's 
opinion, the major diagnosis for the hospitalization was 
organic mood disorder and it was noted that the appellant's 
PTSD was a coexistent disorder.  The VA doctor said the 
primary reason for the appellant's admission was organic 
brain disorder and schizophrenia; the presence of the 
veteran's PTSD complicated his problems but was not the true 
cause of his admission.  Further, the doctor said treatment 
at that visit was for the organic mood disorder.

In an October 1998 statement, the VA doctor indicated that 
all of appellant's diagnoses (apparently, schizophrenia, 
organic brain disorder and PTSD) were treated together during 
the February to March 1993 hospitalization.  The doctor 
stated that the appellant suffered flashbacks and night 
tremors from Vietnam, auditory hallucinations from his 
psychotic disorder and lack of inhibitions from his organic 
brain disorder and the treatment had to address all of these 
factors.  According to the VA doctor, when antipsychotic 
medication controlled the appellant's auditory 
hallucinations, the improvement of anger management improved 
and, with mood stabilizers, the appellant was better able to 
learn to control his anger and reduce the possibility of 
affects of flashbacks from Vietnam that caused him to harm 
others.  The appellant's VA doctor stated that the three 
diagnoses (schizophrenia, organic brain disorder and PTSD) 
were addressed during this hospitalization and all were 
treated with a combination of medication and counseling.  
Given the latter consideration, and with favorable resolution 
of reasonable doubt, the Board is persuaded that the 
treatment rendered the veteran during his above-addressed 
period of hospitalization at a VA facility must be seen as 
having been in response to his service-connected disability 
and continued for a period in excess of 21 days.  
Accordingly, a temporary total rating based on the foregoing 
period of hospitalization is warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.29. 



ORDER

A temporary total rating based on hospitalization from 
February 1 to March 24, 1993, is granted.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

